OPINION — AG — ** LEGISLATION — EXCLUSIVE LAW ** (1) THE LEGISLATURE OF OKLAHOMA, PURSUANT TO THE PERMISSIVE BUT NOT MANDATORY PROVISION OF ARTICLE XXIII, SECTION 7, HAS AUTHORITY TO ENACT SUCH A LAW PROVIDING AN AMOUNT OF COMPENSATION UNDER WORKMEN'S COMPENSATION LAW OF THIS STATE FOR DEATH RESULTING FROM INJURIES SUFFERED IN EMPLOYMENT COVERED BY WORKMEN'S COMPENSATION LAW. (2) THAT SUCH A LAW CANNOT VALIDLY CONTAIN ELECTIVE OR ALTERNATIVE PROVISIONS SUCH AS IS REFERRED. (3) THAT THE COMPENSATION PROVIDED IN SAID LAW " SHALL BE EXCLUSIVE " THAT IS, DEPRIVE THE PERSONAL REPRESENTATIVE OR NEXT OF KIN OR DECEASED EMPLOYEES COMING WITHIN THE PURVIEW OF SAID LAW OF THE RIGHT TO FILE ACTIONS IN STATE AND/OR FEDERAL COURTS " TO RECOVER DAMAGES FOR INJURIES RESULTING " IN THE DEATH OF SAID EMPLOYEE. (4) SUCH A LAW, BEING ENACTED UNDER THE PERMISSIVE BUT NOT MANDATORY PROVISIONS OF SAID CONSTITUTIONAL AMENDMENT, CAN BE REPEALED OR AMENDED AT ANY TIME, EITHER BY LEGISLATIVE ACT OR BY A VOTE OF THE PEOPLE AUTHORIZED BY INITIATIVE PETITION. (DEATH BENEFITS REMEDIES, AMOUNT OF COMPENSATION, EMPLOYMENT) CITE: ARTICLE XXIII, SECTION 7 (FRED HANSEN)